 

Case 1:19-cv-09496-GBD-GWG Document 84 Filed 09/23/20 Page 1 of 2

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUNGJIN INC CO., LTD.,

Plaintiff, Fe
-against- : Lt se EP 2.3 ap a
: 6S L029
KENNETH HOROWITZ, d/b/a BAG STUDIO, LLC; — :

LE SPORTSAC, INC.; ITOCHU INTERNATIONAL

INC.; ITOCHU LOGISTICS (USA) CORP. ORDER

Defendants. 19 Civ. 9496 (GBD) (GWG)

GEORGE B. DANIELS, United States District Judge:

For the reasons stated on the record during today’s oral argument, Defendants’ Motion to
Dismiss Plaintiffs Second Amended Complaint, ECF No. 45, pursuant to Federal Rule of Civil
Procedure 12(b)(7) for failure to join a party under Rule 19 is DENIED. Defendants’ Motion to
Dismiss pursuant to Rule 12(b)(6) for failure to state a claim is GRANTED to the extent that
Defendant Itochu Logistics (USA) Corp. is voluntarily dismissed by Plaintiff with prejudice.

Plaintiff may seek leave to file an amended complaint by letter application, attaching a
proposed amended complaint within thirty (30) days of this Order.

Defendants shall file any opposition to Plaintiffs letter application within thirty (30) days
after service of Plaintiffs letter application.

Plaintiff may serve any reply within ten (10) days thereafter.

The Clerk of Court is directed to close the motion at ECF No. 63 accordingly.

 
Case 1:19-cv-09496-GBD-GWG Document 84 Filed 09/23/20 Page 2 of 2

Dated: New York, New York
September 23, 2020

SO ORDERED.

GERTR. DANIELS
Umneéd

States District Judge

 

 
